Citation Nr: 0125770	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, his brother, and his nephew


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.  

The veteran's original claim was for service connection for 
"ankylosis spondylitis of the lumbosacral spine, cervical 
thoracic and lumbosacral degenerative arthritis, lumbosacral 
degenerative disc disease," claimed on a direct basis.  
Additionally, he requested that service connection for 
"bilateral hip arthritis" and a "bilateral knee condition" 
be granted as secondary to his back disability.  The Regional 
Office (RO) has addressed and adjudicated only the single 
issue of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine.  Because the 
jurisdiction of the Board of Veterans' Appeals (the Board) 
derives from decisions rendered by the RO, the Board has no 
jurisdiction over the veteran's other claims.  38 U.S.C.A. 
§ 7105.  They are therefore referred to the RO for 
appropriate action.


FINDING OF FACT

Medical evidence links the veteran's current lumbosacral 
degenerative disc disease with an in-service injury to his 
back.


CONCLUSION OF LAW

The evidence supporting the veteran's claim falls into 
approximate balance with the evidence against the veteran's 
claim; therefore a grant of service connection for 
degenerative disc disease of the lumbar spine is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  In 
essence, he asserts that during his last month of service, in 
February 1958, he was injured during an accident when he was 
struck in the back by an aluminum bar.  He further contends 
that his back condition had its inception in that incident, 
that he was treated for it shortly after he left military 
service and that it has become progressively worse over time.  
Accordingly, he requests that service connection be granted.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual background

Unfortunately, the veteran's service medical records are 
unavailable for review, with the single exception of the 
report of his discharge examination conducted on February 18, 
1958.  

According to the report of the February 1958 discharge 
examination, the veteran's spine and musculoskeletal system 
were deemed to have been normal at that time.  Whether the 
veteran's injury occurred subsequent to the examination is 
unclear, and the veteran testified during the August 2001 
hearing before the undersigned Board Member that he did not 
recall the discharge examination.  During an April 2000 RO 
hearing, he testified that he sought medical treatment at the 
time of the injury, which consisted of Mercurochrome and a 
bandage over the resulting scrape. 

Insurance records submitted by the veteran show that in June 
1958 he was treated for a back injury, diagnosed as 
lumbosacral strain.  The records contain no indication as to 
the etiology of the back problem, however.  

The veteran's VA claims folder contains multiple statements 
from the veteran and his brother, who is a Doctor of 
Osteopathy, to the effect that the veteran sought medical 
treatment as needed from his brother throughout his lifetime.  
Hearing testimony is to the effect that for many years the 
veteran lived practically next door to his brother and sought 
treatment for back pain on a very informal basis.  The 
veteran's brother has provided written statements and sworn 
hearing testimony to the effect that he had treated the 
veteran for the residuals of the in-service back injury since 
the time of his discharge from service in 1958 and that the 
veteran's current back pathology is "primarily related to 
the injury to his lower back incurred while on active duty 
service."  

Numerous treatment reports show that the veteran developed 
compression fractures in his thoracic and lumbar spine in 
1993, for which he received physical therapy.  The etiology 
of the compression fractures is not identified, however.

Also of record is the report of another Doctor of Osteopathy, 
who appears to have succeeded the veteran's brother in his 
practice.  In a June 1998 letter, she summarizes the 
veteran's history of having been injured in service and his 
current symptoms.  She assigned a diagnosis of lumbosacral 
degenerative disc disease, among others, and noted that she 
considered the veteran's primary disabilities, including 
lumbosacral degenerative disc disease to have been caused by 
the in-service injury.

Other statements submitted by the veteran's other brother and 
his sister are to the effect that they have observed his back 
pain over the years.  His other brother indicated that from 
1975 to 1981 he had been the General Manager of a company 
which employed the veteran and that he recalled the veteran's 
chronic back pain and chronic impairment during that time.

The veteran underwent a VA examination in November 1998.  The 
report of the examination reflects that the veteran repeated 
his history that during service "while attempting to load a 
piece of metal onto a workbench, the metal slipped and struck 
him in the mid back."  X-ray studies performed in 
conjunction with the examination were interpreted as showing 
degenerative disc disease and disc space narrowing in the 
thoracic spine and diffuse demineralization and multilevel 
degenerative disc disease of the lumbosacral spine.  
Following the clinical examination and review of the X-ray 
studies, the examiner rendered pertinent diagnoses which 
included degenerative disc disease of the lumbosacral spine.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty.  Service connection may also be 
granted for chronic disabilities such as arthritis, if it is 
shown to be manifested to a compensable degree within one 
year after the appellant was separated from service, even 
though there is no evidence of such disease during the 
veteran's period of active service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].  Recently-enacted 
regulations implementing the VCAA are applicable as well.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the veteran in the development of his claim 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
the RO.  This is to say that VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including obtaining pertinent 
medical records, scheduling a VA examination, and providing 
the veteran with two hearings on appeal.  In particular, we 
note the RO's efforts in the futile search for the veteran's 
complete service medical records.  See 38 U.S.C. § 5103A; see 
also Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999). 
Furthermore, the RO has notified the veteran of the evidence 
which would be required to substantiate his claim upon 
several occasions.  The Board is aware of no existing 
evidence which would be relevant to the issue now under 
consideration, and the veteran has pointed to none. 

The Board further observes that the veteran and his 
representative have been provided with ample opportunity to 
present evidence and argument in support of his claim, to 
include providing personal testimony at a hearing at the RO 
in April 2000 and at a videoconference hearing chaired by the 
undersigned in August 2001. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim not remanded below has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits as to the issue not being 
remanded.  


Discussion

The Board wishes to make it clear that it understands that 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as 
mentioned above, the bulk of the veteran's service medical 
records are missing.  The Board's analysis has been 
undertaken with this heightened duty in mind. In particular, 
as will be discussed below, the Board will assume that the 
veteran injured his back during service as he has testified.

Upon review of the evidence of record, the Board is troubled 
by the absence of any evidence contemporaneous to the 
veteran's in-service back injury.  Although there is 
contemporaneous evidence showing that the veteran was treated 
for lumbosacral strain within a year of his discharge from 
service, there is nothing in these records which could be 
interpreted as linking the June 1958 lumbosacral strain to an 
in-service injury.  

Essentially the evidence which supports the veteran's claim 
consists of current testimony and statements regarding an 
event which allegedly occurred forty years prior to the 
veteran's initial claim for VA benefits.  This evidence, 
consisting of the veteran's statements, his brother's 
statements, and the opinion of a doctor of osteopathy who 
practices with the veteran's brother.  The veteran has 
testified to the occurrence of the original injury and the 
continuity of symptomatology since service and his brother 
has testified about treating the veteran for residuals of the 
injury and has provided his own medical opinion that the 
veteran's current back symptoms are related to the original 
injury.  The second doctor of osteopathy, who has also 
examined and treated the veteran, has provided a statement 
corroborating the opinion of the veteran's brother.  The 
current private medical evidence along with the report of the 
November 1998 VA examination prove the existence of the 
veteran's current lumbosacral degenerative disc disease.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein.    

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  The veteran's brother may arguably have some 
bias in the case due to his relationship to the veteran.  Cf. 
Pond v. West, 12 Vet. App. 341, 346 (1999).  However, as the 
veteran's treating physician and next-door neighbor 
throughout the years, it must be conceded that he is informed 
about the veteran's physical condition.  As a doctor of 
osteopathy, he is competent to present an informed opinion as 
to the etiology of the veteran's current disability.

After having reviewed and evaluated the evidence contained in 
the veteran's claims file, the Board concludes that the 
weight of the evidence can only be said to fall into an 
approximate balance.  The absence of contemporaneous evidence 
regarding the injury in service is significant and 
detrimental to the veteran's claim for service connection.  
However, the Board is also cognizant of the missing service 
medical records.  In this case, the best available evidence 
consists of the veteran's recollections of the original 
injury and his brother's recollections of having treated him 
for residuals of the injury after his discharge from service.  
Viewed in conjunction with the current medical evidence 
linking the veteran's current degenerative disc disease to 
the in-service injury, the Board holds that the benefit of 
the doubt should accrue to the veteran and a grant of the 
benefit sought is warranted on the basis that the evidence 
falls into equipoise.  

In summary, for the reasons and bases expressed above, the 
Board concludes that 
service connection is granted for degenerative disc disease 
of the lumbosacral spine.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





 

